DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This communication is a non-final office action on the merits on patent application 17/137129, attorney docket 5481/0688PUS1. Application is assigned an effective filing date of 12/29/2020 based on application filing date, and applicant is Nanya Technology Corporation.  Applicant’s election with traverse of Invention I, claims 1-13 in the reply filed on 8/22/2022 is acknowledged. The traversal is on the ground that examining both groups presents no undue burden on the examiner.  This is not found persuasive because examiner determined that the inventions are distinct and will require searches in different databases and different subclasses.  Each subclass may contain thousands of patents and may take several hours to review and the examiner is given a limited time to prosecute each case. See MPEP §808.02.  The examiner must show by appropriate explanation one of the following:
(A) Separate classification thereof: This shows that each invention has attained recognition in the art as a separate subject for inventive effort, and also a separate field of search. Patents need not be cited to show separate classification. 
(B) A separate status in the art when they are classifiable together: Even though they are classified together, each invention can be shown to have formed a separate subject for inventive effort when the examiner can show a recognition of separate inventive effort by inventors. Separate status in the art may be shown by citing patents which are evidence of such separate status, and also of a separate field of search. 
(C) A different field of search: Where it is necessary to search for one of the inventions in a manner that is not likely to result in finding art pertinent to the other invention(s) (e.g., searching different classes/subclasses or electronic resources, or employing different search queries, a different field of search is shown, even though the two are classified together. The indicated different field of search must in fact be pertinent to the type of subject matter covered by the claims. Patents need not be cited to show different fields of search. 
Here examiner has determined that the classification and field of search will not be the same. The requirement is still deemed proper and is therefore made FINAL. 
Claims 14-20 have been withdrawn from consideration. Claims 1-13 are pending and are considered below. Examiner will use numbers in parentheses to indicate numbered elements in prior art figures, and brackets to point to paragraph numbers where quoted material or specific teaching is found.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 1 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a patterned mask formed directly covering the interconnect portion, does not reasonably provide enablement for all patterned masks.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Claim 6 is rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a second interconnect portion in direct contact with opposite sidewalls of the surrounding portion” does not reasonably provide enablement for all connective arrangements of an electrode portion.
Dependent claims 2-5 and 7 carry the same defect.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lange et al. (U.S. 6,258,656) in view of Kawai et al. (U.S. 2014/0264547)

As for Claim 1,
Lange teaches in figure 7a a semiconductor device structure, comprising: 
a capacitor contact (3) disposed over a semiconductor substrate (1); 
a sacrificial layer (52 labeled in figure 6b) disposed over the capacitor contact; 
5a patterned mask (8) disposed over the dielectric layer; and 
a bottom capacitor electrode (9) disposed over and electrically connected to the capacitor contact, 
wherein the bottom capacitor electrode comprises: 
a base layer (bottom horizontal portion of (9L) disposed between the capacitor contact and the 10sacrificialsacrificial layer; 
a surrounding portion (9S) disposed over the base layer and along sidewalls of the dielectric layer and the patterned mask; and 
a first interconnect portion (9L, above the first 9L portion) disposed in the dielectric layer and substantially parallel to the base layer.  
Lange does not teach that a sacrificial layer is a dielectric layer.  
However, Kawai teaches in figure 12 that a dielectric layer can be substituted for a sacrificial dope polysilicon. Kawai [0113].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute ta dielectric for the sacrificial polysilicon of Lange because it obviates the need to replace the layer with an insulating layer later in the process.  Kawai [0113]. One skilled in the art would have combined these elements with a reasonable expectation of success.


As for Claim 152,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 1, wherein the surrounding portion and the base layer collectively form a crown-shaped structure of the bottom capacitor electrode (Lang does not show a plan view of the device, only cross sections, but one skilled in the art would interpret the plan view of the stack to be either rectangular or circular because those shaped create a capacitor that has an simple geometry for calculating the electrical and thermal parameters.  Either a rectangular or circular plan shape would form a crown shape).  

As for Claim 3,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 1, and Lange teaches in figure 7A that the first interconnect portion is in direct contact with opposite 20sidewalls of the surrounding portion. 
 
As for Claim 4,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 1, and Lange makes obvious that the first interconnect portion has a grid pattern from a top view.
Forming multiple interconnect portions from a single interconnect layer would be a duplication of useful parts, merely further increasing the surface area of the lower electrode.   It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.  Also, In re Harza establishes "a mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  274 F.2d 669, 124 USPQ 378 (CCPA 1960); See, MPEP 2144.04 (VI)(C).
  
As for Claim 5,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 1, and Lange teaches that the bottom capacitor electrode further comprises: 
25a second interconnect portion disposed in the dielectric layer and 262020-0772 substantially parallel to the first interconnect portion, wherein the second interconnect portion is separated from the first interconnect portion.  (There are four layer taught by Lange).
 
As for Claim 6,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 5,  and Lange teaches that 5the second interconnect portion is in direct contact with opposite sidewalls of the surrounding portion.  

As for Claim 7,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 5, and Lange teaches in figure 7A that the first interconnect portion substantially overlaps the second interconnect portion.  

As for Claim 108.
Lange teaches in figure 7A, a semiconductor device structure, comprising: 
a first dielectric layer (2) disposed over a semiconductor substrate; 
a capacitor contact (3/4) penetrating through the first dielectric layer;
a sacrificial layer (52) disposed over the first dielectric layer; and 
15a bottom capacitor electrode disposed over the first dielectric layer and electrically connected to the capacitor contact, wherein the bottom capacitor electrode comprises: 
a base layer (9L, bottom layer of the stack) separating the first dielectric layer and the second dielectric layer; 
20a first interconnect portion (9L second layer) and a second interconnect portion (9L third layer) disposed over the base layer and embedded in the second sacrificial layer, wherein the first interconnect portion, the second interconnect portion and the base layer are substantially parallel to each other (shown in figure 7A); and 
25a surrounding portion (9S) disposed over the base layer and surrounding the first interconnect portion, the second interconnect 272020-0772 portion and the second dielectric layer.  
Lange does not teach that a sacrificial layer is a dielectric layer.  
However, Kawai teaches in figure 12 that a dielectric layer can be substituted for a sacrificial dope polysilicon, Kawai [0113].
It would have been obvious to one skilled in the art at the effective filing date of this application to substitute ta dielectric for the sacrificial polysilicon of Lange because it obviates the need to replace the layer with and insulating layer later in the process.  Kawai [0113]. One skilled in the art would have combined these elements with a reasonable expectation of success.

As for Claim 9,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 8, wherein the first interconnect portion, the second interconnect portion and the base layer of the bottom capacitor electrode are separated from each 5other by the sacrificial layer (fig. 7A).  

As for Claim 10,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 8, wherein the first interconnect portion and the second interconnect portion are in direct contact with an inner sidewall of the surrounding portion. (Fig. 7A)
 
As for Claim 11,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 8, wherein 10the surrounding portion is in direct contact with the base layer.   (Fig. 7A).

As for Claim 12,
Lange in view of Kawai makes obvious the semiconductor device structure of claim 8, wherein the first interconnect portion substantially overlaps the second interconnect portion (the interconnect potions are stacked so the overlap in the vertical direction), and the first interconnect portion and the second interconnect portion have a grid pattern from a top view.  
Lange makes obvious that the first interconnect portion has a grid pattern from a top view.
Forming multiple interconnect portions from a single interconnect layer would be a duplication of useful parts, merely further increasing the surface area of the lower electrode.   It has been held that mere duplication or arrangement of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bermis Co., 193 USPQ8.  Also, In re Harza establishes "a mere duplication of parts has no patentable significance unless a new and unexpected result is produced."  274 F.2d 669, 124 USPQ 378 (CCPA 1960); See, MPEP 2144.04 (VI)(C).

Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Lange in view of Kawai makes obvious the semiconductor device structure of claim 8, but the prior art does not teach a patterned mask disposed over the second dielectric layer and surrounded by the surrounding portion of the bottom capacitor electrode, wherein sidewalls of the patterned mask are substantially 20aligned with sidewalls of the second dielectric layer.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A BODNAR whose telephone number is (571)272-4660. The examiner can normally be reached M-Th and every other Friday 7:30-5:30 Central time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on 571-270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A BODNAR/Primary Examiner, Art Unit 2893